Citation Nr: 0727143	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1961.  His military occupational specialty was maintenance 
engineer.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's 
service connection claim for bilateral hearing loss.  

The veteran testified at a November 2005 video conference 
hearing before the undersigned Veterans Law Judge.  At the 
prehearing conference, the veteran's representative indicated 
that the veteran was waiving RO consideration and would be 
submitting additional evidence.  In February and April 2006, 
the veteran subsequently filed additional evidence for the 
Board's consideration and indicated that he waived RO 
consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his hearing loss is due to his 
military occupational specialty as a maintenance engineer on 
ships.  For nine years he worked on board heavy cruisers in 
the engine room and was exposed to loud noises.  (Tr. 3)

Hearing loss is not demonstrated in the veteran's service 
records.  However, the United States Court of Veterans 
Appeals (Court) has held that 38 C.F.R. § 3.385 (2006) 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley v. Brown, 5 Vet.App. 155, 159-60 
(1993).  Even if a veteran does not have hearing loss for 
service connection purposes by the standards of 38 C.F.R. § 
3.385 during the time of active duty, such does not prohibit 
service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.

In support of his claim, the veteran submitted a February 
2006 opinion from a private physician who indicated that the 
veteran's nine year military history of working in an engine 
room contributed to his hearing loss.  This opinion does not 
provide any additional information regarding the veteran's 
hearing loss.  Nor is there any information in the claims 
file regarding the nature of the veteran's hearing loss but 
for records from his employer from 1984 to 1992.  In 
addition, although May 2001 VA treatment records note the 
veteran sought treatment for hearing loss and his use of 
hearing aids, there is no information provided regarding 
audiometric testing.

The veteran has not been afforded a VA examination.  In light 
of the evidence, the Board is of the opinion that the veteran 
should be provided with a VA examination to determine the 
etiology of his current hearing loss, and whether it is 
related to service.  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
current nature and etiology of any hearing 
loss.  Complete audiometric testing should 
be performed and the claims folder should 
be made available to the examiner for 
review.  The examiner is asked to offer an 
assessment as to whether there is a 50 
percent probability or greater that any 
hearing loss is related to service, or in 
the case of a sensorineural hearing loss, 
had its onset and was manifested to a 
compensable degree within the first post 
service year.  The examiner should review 
the entire claims folder and reconcile any 
findings with the February 2006 opinion 
from the veteran's private physician.  A 
rationale for any conclusions reached 
should be included.  

2.  Thereafter, VA should review the 
veteran's claim.  If any benefit remains 
denied, VA should issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
appropriate opportunity for him or his 
representative to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



